Case: 2:19-mj-00603-KAJ Doc #: 1 Filed: 07/26/19 Page: 1 of 3 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Ohio

 

 

 

United States of America )
Vv. ) .
% -it\ —_ 0
JASSEN L GRAY Case No. 2, (A | 0 3
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 25, 2019 in the county of Franklin in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. §§ 841 (a)(1) and (b)(1) knowingly and intentionally possessed with intent to distribute 50 grams or
(B)(viii) more of a mixture or substance containing a detectable amount of

methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II
controlled substance

This criminal complaint is based on these facts:

See Attached Sheet

C Continued on the attached sheet.

(Wek

Complainant's signature

 

DEA Task Force Officer Christopher Ellison

ae “Printed name and itle

 

   

 

Sworn to before me and signed in my presence.
Date: ee GU A 4
City and state: C etumbour S

 

 
Case: 2:19-mj-00603-KAJ Doc #: 1 Filed: 07/26/19 Page: 2 of 3 PAGEID #: 2

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Christopher L. Ellison, (hereafter referred to as the affiant) being duly sworn deposed
and state:

I am employed as a Sergeant for the Ohio State Highway Patrol, currently assigned full-
time as a Task Force Officer (TFO) with the Drug Enforcement Administration (DEA),
Columbus District Office. As such, I am an “investigative or law enforcement officer” of
the United States within the meaning of Title 18 U.S.C.§ 2510(7), that is, an officer of the
United States empowered by law to conduct criminal investigations and make arrests for
offenses enumerated in Title 18 U.S.C.§ 2516. Your Affiant has been employed by the
State of Ohio as a “Law Enforcement Officer,” as defined in the Ohio Revised Code
Section 2901.01, since 2004. Your affiant is empowered to investigate, to make arrests
with or without warrants and to execute search warrants under the authority of Title 21
U.S.C. § 878 and the Ohio Revised Code.

Prior to being assigned to the DEA Task Force, Your Affiant was the assistant commander
of an inter-agency collaborative between the Ohio State Highway Patrol, Cincinnati Police
Department, and DEA — Cincinnati from 2017-2018, the assistant commander of the Ohio
State Highway Patrol Wilmington District Criminal Patrol Unit from 2016 — 2017, assigned
as a Task Force Officer with the West Central Ohio Crime Task Force in Lima Ohio from
2014 — 2016, and assigned as a road patrol trooper from 2004 — 2014.

During the course of my law enforcement career, I have had experience in debriefing
defendants and interviewing participating witnesses, cooperating individuals and other
persons who have personal knowledge and experience regarding the amassing, spending,
conversion, transportation, distribution, and concealment of records and proceeds of
trafficking in controlled substances.

The facts set forth within this affidavit come from the Affiant’s own personal involvement
with the investigation, as well as information provided by other law enforcement sources,
officers, confidential sources, and reports, and this affidavit does not contain an exhaustive
listing of each and every currently known fact concerning the investigation.

The information outlined below does not contain all details or all facts of which I am aware
relating to this investigation but rather is provided for the limited purpose of establishing
probable cause that GRAY committed this offense.

FACTS SUPPORTING PROBABLE CAUSE

On July 25, 2019, at approximately 12:07 P.M, the Ohio State Highway Patrol Trooper J.
Lawrence initiated a traffic stop on a maroon GMC Denali bearing Ohio registration (HSJ-
6673) on Interstate 70 near mile marker 105 in Franklin County, Ohio. The reason for the
traffic stop was due to the vehicle’s registration having expired on July 9, 2019, a violation
of the Ohio Revised Code. Upon conducting the traffic stop, Trooper J. Lawrence
identified the driver as GRAY.
10.

Ts

12.

Ohio.

Case: 2:19-mj-00603-KAJ Doc #: 1 Filed: 07/26/19 Page: 3 of 3 PAGEID #: 3

Upon making contact with GRAY, Trooper Lawrence immediately smelled the aroma of
marijuana emitting from the vehicle. At this time, GRAY freely and voluntarily uttered to
Trooper Lawrence that he was in possession of crystal meth. Your Affiant knows, through
training and experience, the term “crystal meth” is a slang term for methamphetamine.

During a probable cause search of the vehicle, law enforcement located two bags of
methamphetamine. One bag was later found to weigh 278.9 gross grams, the other bag
was later found to weight 107.2 gross grams. Based on my training and experience and
statements made by GRAY, Your Affiant believes the substance seized from GRAY to be
methamphetamine.

GRAY was transported to Drug Enforcement Administration (DEA) Columbus District
Office (CDQ) to be processed and interviewed by law enforcement. Prior to conducting
the post-arrest interview, TFO Smith verbally read GRAY his Miranda Warnings and
provided him with the DEA Constitutional Rights Wavier form. GRAY acknowledged he
understood his rights and voluntarily signed the Constitutional Rights Waiver form
agreeing to speak with investigators.

During the interview, GRAY admitted to knowledge and possession of the suspected
methamphetamine which was located inside the vehicle in which GRAY was operating
prior to the traffic stop.

The suspected methamphetamine was found to weigh a total of approximately 386.1 gross
grams.

Based upon this information, Your Affiant believes probable cause exits that
on the above date, Jassen GRAY knowingly and intentionally possessed with intent to
distribute 50 grams or more of a mixture or substance containing a detectable amount of
methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II controlled
substance, in violation of 21 U.S.C. §§ 841 (a)(1) and (b)(1)(B)(v1ii).

(pLAA

Christopher Ellison
Task Force Officer
Drug Enforcement Administration

ry

Sworn beforé'me and-subsctibed,in my presence on this 24 Th of July, 2019, in Columbus,

   

 

 
